Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
	Claims 27 and 32-40 are pending.
Applicant’s arguments, filed on 07/21/2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Withdrawn Rejection:
Non-Statutory Double Patenting Rejection-Withdrawn
The nonstatutory obviousness-type double patenting rejection of claims 27 and 32-40 as being unpatentable over claims 1, 5, 7-12, 14-16, 18-21, 24, 26-28 and 30-35 of U.S. patent application No. 16/484,052, in view of Oh (Respiratory Research, 2013, 14(35), 1-9) as evidenced by McKinley (J. Immunology, 2008, 181, 4089-4097), is withdrawn because the Applicants have submitted a Terminal Disclaimer under 37 C.F.R. § 1.321(c) in the response filed on 07/21/2022. Please note that the terminal disclaimer is effective with respect to all claims in the instant application. See MPEP § 804.02.

Maintained Rejections I:
Claim Rejections - 35 USC § 102-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 27 and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Oh as evidenced by McKinley, is maintained for the reasons of record set forth in the Office action mailed on 03/21/2022.
Response to Applicants’ Arguments/Remarks
The Applicants allege that OVA-induced asthma is not a steroid-resistant asthma because McKinley teaches that OVA-specific TH17 cells induced steroid-resistant asthma, whereas, OVA-specific TH2 cells did not induce steroid-resistant asthma (see pages 4-5 of Remarks).
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
Oh teaches that OVA-induced asthma causes: i) increase in TH2 and TH17 differentiation; and ii) cell-mediated airway inflammation and airway hyperresponsiveness (AHR). Treatment of OVA-induced asthma with cysteamine, was found to reduce: i) TH2 and TH17 differentiation and ii) airway inflammation and AHR. Please see abstract, Figures 1-5, descriptions thereof, and conclusions.
McKinley teaches that TH17 cell-mediated airway inflammation and AHR are steroid-resistant, indicating role of TH17 cells in steroid-resistant asthma (see abstract).
Therefore, OVA-induced asthma which causes TH17 cell-mediated airway inflammation and AHR that are steroid-resistant, is a steroid-resistant asthma.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Maintained Rejections IIa:
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 27, 32-37 and 39-40 under 35 U.S.C. 103 as being unpatentable over Oh as evidenced by McKinley, as applied to claims 27 and 37 above, and in view of Wong as evidenced by Allansmith, is maintained for the reasons of record set forth in the Office action mailed on 03/21/2022.
Preliminary matter:
Applicants allege that the rejection of: i) claims 27 and 37 under 35 U.S.C. 102(a)(1); and ii) claims 27, 32-37 and 39-40 under 35 U.S.C. 103, are self-contradictory because it is factually impossible or legally invalid, to reject claims 27 and 37 under 35 U.S.C. 102(a)(1), and also reject claims 27, 32-37 and 39-40 under 35 U.S.C. 103. Please page 6 and page 7, footnote #1, of Remarks.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the inventions of claims 32-36 and 39-40 depend from claim 27, and therefore, inherit the limitations of claim 27. Claims 32-26 and 39-40 recite limitations that were not addressed in the rejection of claim 27 under 35 U.S.C. 102(a)(1). 
The rejection of claims 32-36 and 39-40 must include addressing: i) the limitations of claim 27; and ii) claims 32-26 and 39-40 limitations that were not recited in claim 27. 
 The limitations of claims 27 and 37 as well as the corresponding teachings of Oh as evidenced by McKinley were described in the rejection of claims 27 and 37 under 35 U.S.C. 102(a)(1), and thereby incorporated into the rejection under 35 U.S.C. 103. Please see Office action mailed on 03/21/2022.
Therefore, the rejection of: i) claims 27 and 37 under 35 U.S.C. 102(a)(1); and ii) claims 27, 32-37 and 39-40 under 35 U.S.C. 103, are not self-contradictory.

Response to Applicants’ Arguments/Remarks
The Applicants raised several arguments (see pages 5-7 of Remarks filed), alleging that the claimed invention is non-obvious over the cited references because:
1) Oh discloses treating OVA-induced asthma with cysteamine and according to McKinley, OVA-induced asthma is not steroid-resistant. Please see page 6 of Remarks.
2) Wong does not teach or suggest: i) treatment of steroid-resistant asthma; and ii) use of cysteamine for treating steroid-resistant asthma. Please see page 6 of Remarks.
3) Allansmith does not cure the deficiency in Oh and Wong because Allansmith is relevant to asthma treatment. Please see page 6 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
1) Applicants’ arguments against the Oh as evidenced by McKinley references, are reiterations of same arguments set forth above. The Examiner, therefore, applies the same response hereto.
2) Wong was cited for teaching that cysteamine or a pharmaceutically acceptable salt thereof (e.g., cysteamine hydrochloride), can be used for treating allergic conditions such as asthma. Please see the Office action mailed on 03/21/2022. The Office action mailed on 03/21/2022, did not state that Wong teaches or suggests: i) treatment of steroid-resistant asthma; and ii) use of cysteamine for treating steroid-resistant asthma.
3) Allansmith was cited for providing evidence that cromolyn sodium (taught by Wong), is a mast cell stabilizer. Please see the Office action mailed on 03/21/2022. 
It is noted that Applicants are not arguing against the fact that Allansmith provides evidence that cromolyn sodium (taught by Wong), is a mast cell stabilizer.
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Maintained Rejections IIb:
The rejection of claims 27 and 37-38 under 35 U.S.C. 103 as being unpatentable over Oh as evidenced by McKinley, as applied to claims 27 and 37 above, and in view of: i) Wong; and ii) Dohil, is maintained for the reasons of record set forth in the Office action mailed on 03/21/2022.

Response to Applicants’ Arguments/Remarks
The Applicants raised several arguments (see pages 5-7 of Remarks filed), alleging that the claimed invention is non-obvious over the cited references because:
1) Oh discloses treating OVA-induced asthma with cysteamine and according to McKinley, OVA-induced asthma is not steroid-resistant. Please see page 7 of Remarks.
2) Wong does not teach or suggest: i) treatment of steroid-resistant asthma; and ii) use of cysteamine for treating steroid-resistant asthma. Please see page 7 of Remarks.
3) Dohil does not cure the deficiency in Oh and Wong because Dohil does not touch on asthma treatment. Please see page 7 of Remarks.
However, the Applicants’ arguments are not found to be persuasive for the reasons below.
1) Applicants’ arguments against the Oh as evidenced by McKinley references, are reiterations of same arguments set forth above. The Examiner, therefore, applies the same response hereto.
2) Applicants’ arguments against the Wong reference, are reiterations of same arguments set forth above. The Examiner, therefore, applies the same response hereto.
3) Dohil was cited for teaching that cysteamine or a pharmaceutically acceptable salt thereof, can be formulated in the form of enteric coated solid form. Please see the Office action mailed on 03/21/2022. 
It is noted that Applicants are not arguing against the fact that Dohil teaches that cysteamine or a pharmaceutically acceptable salt thereof, can be formulated in the form of enteric coated solid form.
Furthermore, in response to the Applicants’ arguments against the references individually (e.g., Wong does not teach or suggest: i) treatment of steroid-resistant asthma; and ii) use of cysteamine for treating steroid-resistant asthma, see page 6 of Remarks; or Dohil does not touch on asthma treatment, see page 7 of Remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co.; 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Reiterated Rejection I:
Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 27 and 37 under 35 U.S.C. 102(a)(1) as being anticipated by Oh as evidenced by McKinley, is maintained for the reasons of record set forth in the Office action mailed on 03/21/2022, of which said reasons are herein reiterated. 
	Independent claim 27 is directed to a method of treating a subject with steroid-resistant asthma, comprising administering an effective amount (emphasis added) of cysteamine or a pharmaceutically acceptable salt thereof.
	Applicants’ claimed invention does not specify a particular cysteamine amount or cysteamine dosage rage, but does read on an amount of cysteamine or a pharmaceutically acceptable salt thereof.
The specification (see, e.g., page 21, lines 24-27), states: 
“An “effective amount” is that amount of the treatment that alone, or together with further doses, produces the desired response, e.g. elimination or alleviation of symptoms, prevention or reduction the risk of asthma exacerbation, and/or restoration of quality of life.”  Emphasis added.

Accordingly, for the purpose of examination, an amount of cysteamine or a pharmaceutically acceptable salt thereof, that is necessary to elicit the desired biological response, is included in the interpretation of “an effective amount” recited in claim 27.
Similar to claim 27, Oh teaches a pharmaceutical approach to treating ovalbumin (OVA)-induced asthma in a group of subjects (mice). Oh teaches that OVA-induced asthma causes: i) increase in TH2 and TH17 differentiation; and ii) cell-mediated airway inflammation and airway hyperresponsiveness (AHR). Treatment of OVA-induced asthma with cysteamine, was found to reduce: i) TH2 and TH17 differentiation and ii) airway inflammation and AHR. Please see abstract, Figures 1-5, descriptions thereof, and conclusions.
Although Oh teaches a pharmaceutical approach that treats OVA-induced asthma with cysteamine (see discussions above), Oh is not explicit in teaching OVA-induced asthma as a steroid resistant asthma.
However, OVA-induced asthma is known in the art as a steroid resistant asthma. For example, McKinley teaches that TH17 cell-mediated airway inflammation and AHR are steroid-resistant, indicating role of TH17 cells in steroid-resistant asthma. Please see abstract, Figures 1-5, descriptions thereof, and conclusions.
Therefore, OVA-induced asthma which causes TH17 cell-mediated airway inflammation and AHR (see discussions above) that are steroid-resistant (see discussions above), is a steroid-resistant asthma.
Accordingly, claim 27 is anticipated by Oh as evidenced by McKinley.
 	Regarding claim 37, Oh teaches injecting mice with cysteamine (see page 2, under “Materials and method” section).

Reiterated Rejection IIa:
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 27, 32-37 and 39-40 under 35 U.S.C. 103 as being unpatentable over Oh as evidenced by McKinley, as applied to claims 27 and 37 above, and in view of Wong as evidenced by Allansmith, is maintained for the reasons of record set forth in the Office action mailed on 03/21/2022, of which said reasons are herein reiterated. 
The limitations of claims 27 and 37 as well as the corresponding teachings of Oh as evidenced by McKinley are described above, and hereby incorporated into the instant rejection.
The invention of claims 32-36 and 39-40 are similar to claim 27, however, claims 32-36 and 39-40 differ slightly from claim 27 in that the claims require: i) bitartrate salt or hydrochloride salt of cysteamine (claim 32); ii) disulfide form of cysteamine (claim 33); iii) further applying a non-steroid treatment (claims 34-35); and iv) a human patient (claims 36, 39-40).
Oh as evidenced by McKinley is not explicit in teaching the limitations of claims 32-36 and 38-40.
However, the invention of claims 32-36 and 38-40 would have been obvious over Oh as evidenced by McKinley because at the time the instant invention was filed, the utility of cysteamine or a pharmaceutically acceptable salt thereof, for the treatment of asthma, was known in the art.
For example, Wong provides methods that can be used for treating allergic conditions such as asthma, comprising administering an effective amount of cysteamine or a pharmaceutically acceptable salt thereof, to a patient in need thereof. Please see abstract, ¶s 0016, 0022, 0025-0026 and reference claims 1-26. Wong teaches cysteamine hydrochloride (see ¶ 0026).
The term “effective amount” refers to the amount necessary to elicit the desired biological response (see ¶ 0025). 
The term “patient” includes, but not limited to humans, mice, cats, dogs, etc (see ¶ 0018).
Wong at ¶ 0021, discloses that cysteamine can be provided for the treatment of and/or prevention of the development of allergies as well as the symptoms associated with an allergic reaction (e.g., antihistamines, corticosteroids). Similar to Oh (see discussions above), Wong also teaches that AHR can be treated, prevented, and/or reduced through a cysteamine treatment (see ¶ 0026). 
Regarding claim 32, Wong teaches cysteamine hydrochloride (see ¶ 0026).
Regarding claim 33, Wong at ¶ 0022, states: 
 “As used herein, reference to a "cysteamine compound" includes cysteamine, the various cysteamine salts (such as cysteamine hydrochloride and cysteamine phosphate) as well as prodrugs of cysteamine that can, for example, be readily metabolized in the body to produce cysteamine.  Also included within the scope of the subject invention are analogs, derivatives, conjugates, and metabolites of cysteamine, which have the ability as, described herein to treat and/or prevent the development of allergies as well as the symptoms associated with an allergic reaction.  Various analogs, derivatives, conjugates, and metabolites of cysteamine are well known and readily used by those skilled in the art and include, for example, compounds, compositions and methods of delivery as set forth in U.S.  Pat.  Nos.  6,521,266; 6,468,522; and 5,714,519.” Emphasis added.
Cysteamine in a disulfide form is a conjugate form of cysteamine. Furthermore, disulfide form of cysteamine was well known in the art at the time of filing (see instant specification page 9, lines 6-7, including the cited reference).
Regarding claim 34, Wong teaches that a cysteamine compound can be administered concurrently with common allergy-related medications including, without limitations, antihistamines (i.e., terfenadine, astemazole, loratadine); decongestants (i.e., pseudoephedrine); Steroids (i.e., beclomethasone, triamcinolone, budesonide, fluticasone); non-steroidal anti-inflammatory medications (i.e., cromolyn Sodium, nedocromil); epinephrine; and bronchodilators (i.e., beta-agonists, anticholinergics). Emphasis added. Please see ¶ 0028.
Regarding claim 35, Wong teaches cromolyn sodium (see ¶ 0028). Cromolyn sodium is a mast cell stabilizer as evidenced by Allansmith, who teaches cromolyn sodium as a mast cell stabilizer (see abstract).
Regarding claims 36 and 39-40, Wong discloses that the term “patient”, describes an organism, including mammals such as humans, to which treatment with a composition according to the invention is provided. Please see ¶ 0018. The dosage used can be varied based upon the age, weight, health, or the gender of the individual to be treated (emphasis added). Please see ¶ 0034. The “humans” necessarily encompass a steroid-resistant asthma: i) human patient free of steroid treatment (claim 36); ii) human adult (claim 39); and iii) human child who is 18 years old or younger (claim 40).
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Oh as evidenced by McKinley with Wang as evidenced by Allansmith, in order to arrive at the invention of claims 32-36 and 39-40. The person skilled in the art would have found it obvious to, for example, substitute one cysteamine salt for cysteamine (e.g., cysteamine HCl of Wang for cysteamine of Oh), because cysteamine salts (e.g., cysteamine HCl), are physiologically acceptable and functionally equivalent cysteamine alternatives.  The artisan of the ordinary skill would have had a reasonable expectation that: i) a composition comprising cysteamine HCl would exhibit utility in the treatment of asthma in a steroid-resistant human asthma patient; and ii) a composition comprising cysteamine and a mast cell stabilizer (e.g., cromolyn sodium), would exhibit enhanced therapeutic effect, when compared to a composition cysteamine alone. 
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	Therefore, the invention as a whole was prima facie obvious at the time the application was effectively filed. 
Reiterated Rejection IIb:
The rejection of claims 27 and 37-38 under 35 U.S.C. 103 as being unpatentable over Oh as evidenced by McKinley, as applied to claims 27 and 37 above, and in view of: i) Wong; and ii) Dohil, is maintained for the reasons of record set forth in the Office action mailed on 03/21/2022, of which said reasons are herein reiterated. 
The limitations of claims 27 and 37 as well as the corresponding teachings of Oh as evidenced by McKinley are described above, and hereby incorporated into the instant rejection.
The invention of claim 38 is similar to claim 27, however, claim 38 differs slightly from claim 27 in that the claim requires, wherein the cysteamine or the pharmaceutically acceptable salt thereof, is formulated as an enteric coated solid form or as a sustained-release form. 
Oh as evidenced by McKinley is not explicit in teaching the limitations of claim 38.
However, the invention of claim 38 would have been obvious over Oh as evidenced by McKinley because at the time the instant invention was filed, it was known in the art that:
1) a composition comprising cysteamine can be used in a variety of routes of administration such as oral forms (e.g., tablets, capsules) or parenteral or intravenous routes; and 
2) cysteamine or a pharmaceutically acceptable salt thereof, can be formulated as an enteric coated solid form or as a sustained-release form.
 For example:
1) Wang teaches cysteamine or a pharmaceutically acceptable salt thereof, as useful for treating allergic conditions such as asthma. Cysteamine can be used in a variety of routes of administration such as oral forms (e.g., tablets, capsules) or via parenteral, intravenous, intramuscular or other routes. Please see abstract, ¶s 0022, 0030 and reference claims 1-26.
2) Dohil teaches enteric coated solid form of cysteamine or a pharmaceutically acceptable salt thereof (see abstract and ¶s 0033-0034). Enteric coatings reduce the need for frequent administration of cysteamine or a pharmaceutically acceptable salt thereof, by: i) prolonging release until cysteamine or a pharmaceutically acceptable salt thereof, reaches the small intestine; ii) improving delivery to the small intestine; and iii) improving uptake of cysteamine or a pharmaceutically acceptable salt thereof. Please see ¶ 0033.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Oh as evidenced by McKinley with: i) Wang and ii) Dohil, in order to arrive at the invention of claim 38.  The artisan of the ordinary skill would have had a reasonable expectation that the administration of an enteric coated solid form of cysteamine or a pharmaceutically acceptable salt thereof, to a steroid-resistant asthma patient, would treat the asthma and reduce the need for frequent administration of cysteamine or a pharmaceutically acceptable salt thereof, by: i) prolonging release until cysteamine or a pharmaceutically acceptable salt thereof, reaches the small intestine; ii) improving delivery to the small intestine; and iii) improving uptake of cysteamine or a pharmaceutically acceptable salt thereof. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
A reference is good not only for what it teaches by the direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re Opprecht 12 USPQ2d 1235, 1236 (Fed. Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629   

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629